MEMORANDUM **
Gary Adams (“Adams”) appeals his conviction of three counts of possession with intent to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) on the ground that there was insufficient evidence for the jury’s conclusion.
Claims of insufficient evidence are reviewed de novo. United States v. Antonakeas, 255 F.3d 714, 723 (9th Cir.2001). Sufficient evidence supports a conviction if “viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). The crime of possession with intent to distribute cocaine requires knowing possession of cocaine with an intent to distribute it. United States v. Ocampo, 937 F.2d 485, 488 (9th Cir.1991); see also 21 U.S.C. § 841(a)(1).
There was sufficient evidence to convict Adams, notwithstanding the facts that Adams’s identification card was discovered in the trench coat some five years after the initial search and that no direct evidence shows that the jacket and trench coat belonged to Adams. The standard of review is dispositive here. It is clear that viewing the evidence in the light most favorable to the prosecution, a reasonable jury, taking into account the totality of the circumstances, could have found the elements of the crime beyond a reasonable doubt on all three counts—for the cocaine in Adams’s pocket, in the jacket, and in the trench coat.
The judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.